Citation Nr: 1713539	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  In June 2014, the Board remanded this appeal to obtain additional private treatment records, a new VA examination, and a medical opinion.  Specifically, the Board instructed the examiner to provide an opinion as to whether the Veteran's preexisting right ankle disability was clearly and unmistakably not aggravated during service; or, if it was aggravated, that any increase in severity was clearly and unmistakably due to the natural progression of the disability.

Review of the record reflects that the private treatment records were properly solicited, an examination was provided, and an opinion was obtained.  In a July 2014 examination report, the examiner stated that the Veteran's right ankle disability was less likely as not aggravated by service, because there was no documented evidence of a chronic right ankle condition or disability aggravated by service.

The Board finds that the July 2014 opinion is inadequate for adjudicative purposes.  In this regard, the Board directed the examiner to opine on the Veteran's preexisting disability under the "clear and unmistakable" standard of 38 C.F.R. § 3.306(b) (2016), which the examiner did not do.  For that reason, the Board finds that the development conducted fails to comply with the June 2014 remand directives, and corrective action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).
Consequently, an addendum opinion is necessary to address potential aggravation of the Veteran's right ankle disability during service.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2. Then, return the file to the VA examiner who conducted the July 2014 ankle examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

Based on the examination results and review of the record, the examiner should opine as to whether the Veteran's preexisting right ankle disability was clearly and unmistakably not aggravated during service; or, if it was aggravated, that any increase was clearly and unmistakably due to the natural progression of the disability.  The rationale for all opinions expressed must be provided.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




